Citation Nr: 1010858	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
October 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied entitlement to 
service connection for PTSD.

The Veteran provided testimony before a decision review 
officer at the RO in April 2008; and before the undersigned 
at the RO in February 2010.  A transcript of each hearing is 
of record.  

In February 2010 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for PTSD, a claimant must 
present (1) evidence of a current diagnosis of PTSD; (2) 
evidence of an in-service stressor, with supporting evidence 
verifying the actual occurrence of the claimed stressor; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  Credible supporting evidence need not 
confirm every detail of a claimed stressor.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

Credible supporting evidence would not be needed if it were 
found that the Veteran participated in combat.  38 C.F.R. § 
3.304(f) (2009).  Receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  

The Veteran has reported that on three occasions, the base 
where he was stationed was attacked with mortars.  During the 
Board hearing, he stated that the attacks occurred in 
February and March 1970 at Chu Lai and he reported that one 
service member was killed in the first attack in early 
February 1970.  Service personnel records show that the 
Veteran was assigned to the 596th Maintenance Company and the 
Veteran stated during the Board hearing that he was assigned 
to the Americale Division.  These events have been reasonably 
identified and VA has a responsibility to attempt to verify 
these stressors.  

During the February 2010 hearing before the Board, the 
Veteran testified that he last saw his private physician, Dr. 
R. in fall 2009.  The last record available from Dr. R. is 
dated August 2008.  VA has a duty to obtain records of the 
reported treatment.  Massey v. Brown, 7 Vet. App. 204 (1994).  
As Dr. R. has diagnosed PTSD but has not commented directly 
on the stressors supporting this diagnosis, these records are 
relevant to the claim and VA has an obligation to obtain 
them.  38 U.S.C.A. § 5103A (West 2002).

Furthermore, the Veteran has been diagnosed as having PTSD at 
the VA medical center (VAMC) and by Dr. R.  The record does 
not; however, contain a diagnosis of PTSD that includes a 
discussion of the stressors supporting the diagnosis.  

Furthermore, the Veteran has been diagnosed as having 
schizoaffective disorder and depression.  VA treatment 
records show that he reported the onset of psychiatric 
symptoms in service.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has provided competent evidence of a continuity 
of symptomatology, but an opinion is needed as to whether any 
current psychiatric disability is related to that 
symptomatology or that the symptomatology is credible.  
Accordingly, an examination is needed.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the 
necessary steps to obtain all records of 
the Veteran's treatment from Dr. R.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed as well as any necessary medical 
releases.

If the Veteran fails to provide necessary 
releases, the RO or AMC should request 
that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2009).

2.  The RO or AMC should review the file 
and prepare a summary of the Veteran's 
claimed stressors, described above.  This 
summary, together with a copy of the 
Veteran's DD 214, a copy of this remand, 
and all associated documents, should be 
sent to JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the Veteran's alleged 
stressors of mortar attacks at Chu Lai in 
February and March 1970 and the death of 
one service member as a result.  

3.  Then the Veteran should be scheduled 
for a VA psychiatric examination.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether the Veteran meets the criteria 
for a diagnosis of PTSD.  If not, the 
examiner should specify which of the 
criteria are not met.  If the Veteran 
does meet the PTSD criteria, the examiner 
should specify the stressors supporting 
the diagnosis.  

The examiner should also opine as to 
whether it is at least as likely as not 
that any other current psychiatric 
disability; at least as likely as not (50 
percent probability or more) had its 
onset in service or is otherwise related 
to a disease or injury in service.

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report 
injuries and symptoms, and that his 
accounts must be considered in 
formulating the requested opinions.

4.  The RO or AMC should review the 
examination report to insure that it 
contains all information and opinions 
requested in this remand.

5.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


